Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Claim Objection: Applicant’s amendments to the claim have overcome the objection previously set forth in the Non-Final Office Action dated 06/20/2022.
With respect to Claim Rejection: Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional limitations of the claimed inventions as cited in the independent claims 1 and 32, as best understood within the context of Applicant’s claimed invention as a whole, such as comparing received voltages to an analytic of a table driven calibrated channel model without only relying on information from lossy intermediate steps of at least one of time of arrival (“TOA") and angle of arrival (“AOA”) measurements; or mitigating channel model calibration errors … by using a noise model to estimate away error nuisance parameters.
Accordingly, independent claims 1 and 32 are deemed allowable. Claims 2 thru 31 are allowed by virtue of their dependence on claims 1 and 32.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648